Citation Nr: 1043039	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-38 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disability, and if so, whether service connection is warranted 
for a back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), also claimed as breathing 
problems due to exposure to asbestos or herbicides, and if so, 
whether service connection is warranted for COPD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had confirmed active service from November 1952 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, 
denying the claims currently on appeal.  

The Veteran was scheduled for a Travel Board hearing at the RO in 
Nashville, Tennessee in July 2010.  The Veteran notified VA after 
his scheduled hearing that he was unable to attend because he 
could not travel due to health issues.  The Veteran has not 
requested that he be scheduled for another hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO's October 2004 rating decision denying the Veteran's 
claims of service connection for a back disability and COPD was 
not appealed in a timely fashion and is, therefore, final.  

2.  Evidence received since the October 2004 final decision 
relates to an unestablished fact necessary to substantiate the 
claims of service connection and raises a reasonable possibility 
of substantiating the claims.

3.  The Veteran's lumbar spine disability did not manifest 
during, or as a result of, active military service, to include as 
due to an in-service fall.  

4.  The evidence of record does not suggest that the Veteran 
suffers any residuals of asbestos exposure or herbicide exposure.  

5.  The Veteran's COPD did not manifest during, or as a result 
of, active military service.  


CONCLUSIONS OF LAW

1.  The October 2004 RO decision denying service connection for a 
back disability and COPD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's 
claims of entitlement to service connection for a back disorder 
and COPD are reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for establishing entitlement to service 
connection for a back disability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  

4.  The criteria for establishing entitlement to service 
connection for COPD, to include as due to exposure to asbestos or 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

A letter sent to the Veteran in September 2007 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior to 
the initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim, why his 
claims were previously denied by the RO, and what his and VA's 
respective duties for obtaining evidence were.  This letter also 
provided the Veteran with the Dingess requirements (specifically, 
how disability ratings and effective dates are assigned).  
Dingess/Hartman, 19 Vet. App. at 484.  Under these circumstances, 
the Board finds that the notification requirements have been 
satisfied as to both timing and content.  Adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board that complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not been afforded a VA 
examination for his COPD claim, and that his representative 
argued in an August 2009 statement that this claim should be 
remanded for a medical opinion.  However, the Board finds that a 
VA examination would serve no useful purpose in this case.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate 
the claim of entitlement to a respiratory disorder because there 
is no evidence to satisfy the second McLendon criteria discussed 
above.  Specifically, there is no evidence of a respiratory 
disorder during service, and there is no evidence of the Veteran 
ever having been exposed to asbestos or herbicides.  Therefore, a 
medical examination would serve no useful purpose in this case, 
since the requirement of an in-service disease or injury to 
establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by the 
lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records 
and personnel records.  Also, the Veteran received a VA medical 
examination of the spine in May 2009, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records have also been obtained and incorporated into the 
evidence of record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  





	
New and Material Evidence

Relevant Laws and Regulations

The Veteran was denied service connection for a back disability 
and COPD in an October 2004 rating decision.  The Veteran did not 
appeal this decision and it became final.  The Veteran sought to 
reopen his claims of entitlement to service connection in August 
2007.  The RO concluded that the Veteran submitted new and 
material evidence, and reopened his claims in November 2008.  
Irrespective of these actions, the Board must decide whether the 
Veteran has submitted new and material evidence to reopen these 
claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

Back Disability

The Veteran was previously denied service connection for a back 
injury in an October 2004 rating decision.  This claim was denied 
because there was no evidence of permanent residuals or a chronic 
back disability as a result of the Veteran's in-service back 
injury.  Therefore, for the evidence to be material in this case, 
it must address this unestablished fact.  

With that having been said, the Board finds that evidence 
received since the October 2004 rating decision does address this 
unestablished fact.  Specifically, the Veteran has submitted a 
private medical opinion from October 2007, finding that the 
Veteran's current low back disability was related to the 
Veteran's in-service back injury.  

The above evidence specifically addresses the evidentiary 
deficiencies noted in the October 2004 RO decision.  As such, 
this evidence is deemed to be new and material and the Veteran's 
claim of entitlement to service connection for the residuals of a 
back injury is reopened.  

COPD

The Veteran was previously denied service connection for COPD in 
an October 2004 rating decision.  This claim was denied because 
there was no evidence of asbestos exposure and no evidence to 
demonstrate that COPD manifested during, or as a result of, 
active military service.  Therefore, for the evidence to be 
material in this case, it must address these unestablished facts.  

With that having been said, the Board finds that evidence 
received since the October 2004 rating decision does address, in 
part, the inadequacies noted in the October 2004 rating decision.  
Specifically, the Veteran has submitted a private medical opinion 
from April 2008, noting that it was "possible" that the 
Veteran's chronic lung disease was related to the Veteran's 
military service.  This opinion was based on the Veteran's report 
of service in Vietnam.  

The above evidence specifically addresses the evidentiary 
deficiencies noted in the October 2004 RO decision.  As such, 
this evidence is deemed to be new and material and the Veteran's 
claim of entitlement to service connection for COPD is reopened.  

Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Back Disability

The Veteran contends that he is entitled to service connection 
for a back disability.  Specifically, the Veteran has argued that 
his current back disability is related to an in-service injury 
when he fell down a ladder.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's current back disability did not manifest during, or as 
a result of, active military service.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not indicate that the 
Veteran suffered a chronic disability of the spine during active 
military service.  According to a February 1958 service treatment 
record, the Veteran suffered a strain of the latissimus dorsi 
muscle while aboard the USS Saratoga.  The Veteran was carrying 
boxes of bricks down a ladder when he slipped and struck his back 
on the ladder.  A subsequent treatment note indicates that the 
Veteran suffered a contusion of the back.  There are no further 
treatment records for this injury.  According to a December 1961 
reenlistment examination, evaluation of the Veteran's spine was 
normal.  The Veteran also reported that he was in excellent 
health in his report of medical history associated with this 
examination, and he made no reference to chronic back pain.  
Evaluation of the spine was again found to be normal during the 
Veteran's December 1967 separation examination.  Therefore, there 
is no evidence of a chronic back disability during active 
military service.  

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

Post-service treatment records do not demonstrate that the 
Veteran has suffered from continuity of symptomatology since his 
separation from active duty.  The first evidence of record 
regarding back pain is a November 2003 VA outpatient treatment 
record.  According to this record, the Veteran was suffering from 
lower lumbar tenderness with paralumbar spasm.  X-rays revealed a 
mild spondylosis of the lower lumbar spine with marginal 
osteophyte and slightly narrowed disc space at L4-5.  There was 
also a mild compression deformity of the upper end plate of L2-3 
with slightly narrowed disc space at L2-3 suggestive of an old 
injury.  The Veteran was diagnosed with lumbar spondylosis with 
chronic low back pain.  

Subsequent VA outpatient treatment records demonstrate that the 
Veteran has continued to seek treatment for his back pain.  
According to a June 2004 record, the Veteran was seen with severe 
back pain.  The Veteran reported falling 18 feet down a ladder 
and landing on his feet during military service.  However, the 
Veteran noted that the pain improved at that time and that he had 
only suffered from pain for the past 2 to 3 years.  An X-ray from 
October 2007 notes that the Veteran suffered from minimal less 
than Grade I spondylolisthesis of the body of the L4 and L5 
vertebrae with narrowing of the disc spaces.  The Veteran was 
also status post posterior surgical fusion at L3 through L5.  
These findings were confirmed upon X-ray in January 2008.  None 
of these records suggest that the Veteran's back pain is related 
to his in-service injury.  

The record also contains a private medical statement from October 
2007.  The Veteran reported falling down a 32 step ladder during 
active military service in 1955.  The Veteran's current diagnosis 
was noted to be post spinal fusion L3 through L5.  A check mark 
has been placed next to the phrase "related to" on this 
preprinted form, indicating that the currently existing medical 
condition is related to an injury, disease or event occurring 
during the Veteran's military service.  No rationale or 
discussion was provided along with this document.  

In light of the above opinion, the Veteran was afforded a VA 
examination of the spine in May 2009.  The examiner reviewed the 
Veteran's service treatment records and noted that he fell off of 
a ladder in 1958 and injured his upper back. The examiner further 
noted that there was no additional treatment regarding the back 
during active duty, to include his 1967 separation examination.  
The examiner also discussed a VA outpatient treatment record from 
1994.  According to this record, the Veteran slipped on ice and 
snow and fell down some stairs at his home.  This accident 
resulted in a fractured right distal fibula and a right lateral 
malleolus.  

The examiner diagnosed the Veteran with multi-level degenerative 
disk disease of the lumbosacral spine with intervertebral disk 
syndrome and right radicular symptoms.  The examiner opined that 
this condition was not caused by or a result of a fall during 
active military service.  The examiner noted that the Veteran 
suffered a sprain of the latissimus dorsi of the upper thoracic 
area during military service.  In 1998, he sustained a 
substantial injury from a fall at the age of 66.  The examiner 
indicated that it was only several years after the 1998 injury 
that the Veteran began to complain of lower back pain.  The 
examiner concluded that the Veteran's back pain is the result of 
age related changes and trauma to the lumbar spine, which the 
examiner felt was undoubtedly significant in 1998.  Furthermore, 
the examiner explained that the fall incurred during military 
duty was not in the right anatomical area for the Veteran's 
current complaints.  Finally, the examiner found it significant 
that there is no documentation of any back pain from 1958 through 
2003.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a low back 
disability.  While there is evidence of an injury to the upper 
back during military service, this appears to have been an acute 
injury since the spine was found to be normal upon separation in 
1967.  There is also no evidence to suggest that the Veteran has 
ever been diagnosed with a chronic disability of the upper spine.  
Furthermore, there is no evidence of chronic symptomatology 
following active duty, since the first evidence of treatment for 
the low back is from 2003.  This is approximately 36 years after 
the Veteran's separation from active duty.  When considering 
whether or not to grant a claim for service connection, the Board 
may take into consideration the passage of a lengthy period of 
time in which the Veteran did not complain of the disorder at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, i.e., 
the lack of evidence is itself evidence).  In this case, the 
absence of any medical evidence of low back symptomatology for 
more than three decades tends to suggest that the Veteran has not 
suffered from low back problems since his separation from active 
duty.  

Finally, according to the May 2009 VA examiner, the Veteran's 
current low back disability is not related to military service.  
The examiner explained that the Veteran's in-service injury was 
to a different anatomical region of the spine, and as such, would 
not have resulted in the Veteran's current disability.  
Furthermore, the examiner explained that the Veteran suffered a 
significant fall at the age of 66, and that his current low back 
disability was due to the aging process and this trauma.  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to service 
connection for a low back disability.  

In making the above determination, the Board has considered the 
private opinion offered in October 2007, finding that the 
Veteran's current back disability was related to his in-service 
fall.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see Willis 
v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
October 1997 opinion provided no rationale or discussion of the 
facts of the case in support of the conclusion that the Veteran's 
current disability was related to service.  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 11 
Vet. App. 345, 348 (1998).  The Court has held that the value of 
a physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Therefore, this medical opinion is inadequate, since it is 
unsupported by any clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  The May 2009 VA examiner, however, 
provided an extensive discussion of the Veteran's medical 
history, and explained in detail how he came to the conclusions 
that he reached.  Therefore, the Board finds the May 2009 opinion 
to be far more probative than the private opinion from October 
1997.  

As a final matter, the Board has considered the contentions of 
the Veteran in this case.  The Veteran has argued that he 
suffered an injury to the back during active military service, 
and that his current disability is related to this injury.  Lay 
assertions may serve to support a claim for service connection 
when they relate to the occurrence of events that are observable 
as a lay person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, 
while the Veteran may be competent to testify to an in-service 
fall, he has presented no evidence to suggest that his current 
disability is in any way related to this injury.  At no point 
during the pendency of the Veteran's claim has he alleged that he 
has suffered from chronic back pain or other symptomatology since 
this accident.  In fact, upon treatment in June 2004, the Veteran 
indicated that he had only suffered from chronic back pain for 
the past 2 or 3 years.  Therefore, while the Board has considered 
the Veteran's testimony, it does not suggest that he is entitled 
to service connection for a back disability.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a back disability must be denied.

COPD

The Veteran contends that he is entitled to service connection 
for COPD, to include as secondary to exposure to herbicides or 
asbestos.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran does not suffer 
from a respiratory disorder that manifested during, or as a 
result of, active military service.  As such, service connection 
is not warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered from a chronic respiratory disability during 
active military service.  According to multiple chest X-rays from 
1955 through 1963, the Veteran's chest was negative.  A November 
1966 X-ray did find scattered calcifications, but these were 
deemed to be of no clinical significance.  Clinical evaluation of 
the Veteran's lungs and chest during his December 1967 separation 
examination was interpreted to be normal, and a chest X-ray 
performed at this time was found to be negative.  As such, there 
is no evidence of a chronic respiratory disorder, or exposure to 
asbestos, during active military service.  

Post-service treatment records also fail to demonstrate that the 
Veteran suffers from a respiratory disorder that manifested 
during, or as a result of active military service.  The record 
contains a chest X-ray from September 1995.  The Veteran's heart 
and lung fields were normal in appearance, except for moderate 
hyperaeration of the lung fields.  There was no finding of 
asbestos related infiltrates.  A subsequent treatment record from 
April 1998 notes that the Veteran suffered from COPD with 
shortness of breath, chest pain, asthma, and bronchial allergies.  
There was no finding of asbestosis and no opinion offered 
relating this condition to military service.  

According to an October 2003 VA outpatient treatment record, the 
Veteran was suffering from COPD.  It was noted that he was a non-
smoker.  The date of onset is not clear from this record.  This 
diagnosis was again noted during outpatient treatment in June 
2004, and the Veteran was noted to be suffering from a mild 
obstructive ventilatory defect.  None of these records suggest 
that the Veteran was ever exposed to asbestos, or that he 
suffered from any residuals of asbestos exposure.  

The Board recognizes that the Veteran has related his current 
respiratory disorder to exposure to asbestos during active 
military service.  While the Veteran may be competent to testify 
to his experiences in the Navy, VA has received no evidence to 
demonstrate that the Veteran has the necessary expertise to offer 
such a complex medical decision.  See Routen, 10 Vet. App. at 
186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder)).  Of further significance is the 
fact that there is no evidence of record suggesting that the 
Veteran has ever been exposed to asbestos or that he has ever 
been found to suffer from any residual disorder related to 
asbestos.  Therefore, the Veteran's claims relating his condition 
to asbestos exposure are not competent.  Nor are they credible as 
there is simply no evidence of residuals of asbestos exposure 
with the Veteran.  

Similarly, the Veteran has argued that he suffers from a 
respiratory disorder as secondary to exposure to herbicides.  
However, the evidence of record does not indicate that the 
Veteran served in a location where he may have been exposed to 
herbicides during his active military service.  The Board 
concedes that the Veteran was the recipient of the Vietnam 
Service Medal and the Vietnam Campaign Medal.  However, this fact 
alone does not demonstrate that the Veteran served in the 
Republic of Vietnam.  

A "veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002).  Service in the Republic of 
Vietnam requires service on the landmass of Vietnam.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08- 525).  The Veteran's personnel 
records confirm that he served aboard the USS Hornet with 
intermittent service in the waters surrounding Vietnam from May 
1967 to October 1967.  However, none of the Veteran's personnel 
records or service treatment records suggest that the Veteran 
ever stepped foot on land in Vietnam.  Of further significance is 
the fact that the Veteran has not alleged that he stepped foot on 
the land of Vietnam.  In his statement provided to the private 
physician in April 2008, the Veteran suggested that he was 
exposed to toxins while serving in inlets around Vietnam.  
However, he never contended that he served on the land mass of 
Vietnam.  As such, there is no evidence of record suggesting that 
the Veteran was exposed to herbicides, such as Agent Orange, 
while on active duty.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for a respiratory 
disorder, to include COPD.  The evidence of record demonstrates 
that the Veteran does not suffer from any chronic residuals of 
asbestos exposure.  The Veteran has never been diagnosed with an 
asbestos related disorder, and according to films taken several 
decades after the Veteran's separation from active duty, the 
lungs were clear.  Also, there is no evidence of record to 
suggest that the Veteran ever stepped foot on the land mass of 
Vietnam.  As such, he is not presumed to have been exposed to 
herbicides.  The record contains no additional medical evidence 
to suggest that the Veteran was ever exposed to herbicides, or, 
that he suffers any residuals of herbicide exposure.  

Furthermore, there is no evidence of a chronic respiratory 
disorder during active military service.  The first post-service 
evidence of a respiratory disorder is from 1998, which is 
approximately 31 years after the Veteran's separation from active 
duty.  When considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  In this case, the absence of any evidence of 
treatment for a respiratory disorder for more than three decades 
after separation from active duty tends to establish that the 
Veteran has not suffered from a chronic respiratory disorder 
since his separation from active duty.  The Veteran himself 
indicated in his original claim of June 2004 that he did not 
receive treatment for COPD until 1993.  Finally, as already 
noted, a chest film from 1995 revealed the chest and lungs to be 
clear, aside from moderate hyperaeration of the lung fields.  
This demonstrates that the Veteran was not suffering from a 
chronic respiratory disorder as of this time.  

In making the above conclusion, the Board has considered a 
private medical opinion offered in April 2008.  According to the 
private physician, the Veteran suffered from chronic lung disease 
that was "possibly related" to an injury, disease or event 
during military service.  However, this comment cannot be 
afforded any substantial probative value since it identifies a 
mere possibility rather than any actual probability.  See 38 
C.F.R. § 3.102 (describing the concept of reasonable doubt in 
adjudicating service connection claims as not being one arising 
from pure speculation or remote possibility).  Furthermore, a 
bare conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In the present case, the 
April 2008 opinion provides no discussion of factual support or 
clinical rationale for the opinion offered.  A medical opinion is 
inadequate when it is unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Therefore, the Board 
concludes that this opinion is not probative.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
hearing loss.  The claim must be denied.


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a back disability 
is reopened.  

Entitlement to service connection for a back disability is 
denied.  

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for COPD is reopened.  

Entitlement to service connection for COPD, to include as 
secondary to exposure to asbestos or herbicides, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


